                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                         NO. 7:19-CR-00153-1-D

UNITED STATES                        )
                                     )     NOTICE OF APPEAL
    VS.                              )     FRAP 4(b)
                                     )
CRYSTAL JAMES                        )

    NOW COMES the Defendant, Crystal James by and through

the undersigned counsel, and hereby gives notice of appeal

to the United States Court of Appeals for the Fourth

Circuit of the judgment and sentence imposed by the

District Court on December 10, 2020 and entered on the

docket on December 28, 2020.

    Respectfully submitted, this the 29th day of December,

2020.


                               /s/Geoffrey W. Hosford
                               Attorney for Defendant
                               Post Office Box 1653
                               Wilmington, NC 28402
                               (910) 251-8333
                               State Bar Number 21239




                                                                      1

        Case 7:19-cr-00153-D Document 60 Filed 12/29/20 Page 1 of 2
                     CERTIFICATE OF SERVICE

    I hereby certify that I have served a copy of this

Notice of Appeal upon the United States by electronically

filing the foregoing with the Clerk of Court on December

29, 2020, using the CM/ECF system, which sends notification

of such filing to:

          F. Murphy Averitt, III
          Assistant United States Attorney

     This the 29th day of December, 2020.



                            /s/Geoffrey W. Hosford
                            Attorney for Defendant
                            Post Office Box 1653
                            Wilmington, NC 28402
                            (910) 251-8333
                            State Bar Number 21239




                                                                   2

     Case 7:19-cr-00153-D Document 60 Filed 12/29/20 Page 2 of 2
